Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 4/6/21 has been entered. 
Claim Objections
Claim 21 is objected to because it recites: “a first light emitting disposed…”
It appears as though it should recite: “a first light emitting element disposed…”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
 The applicant’s specification does not adequately describe a wavelength of the light emitted by the first light emitting element or the second light emitting elements is adjustable responsive to a strength of an input signal provided to the light bulb.  

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites: “a wavelength of the light emitted by the first light emitting element or the second light emitting elements is adjustable responsive to a strength of an input signal provided to the light bulb. 
responsive to a strength of an input signal provided to the light bulb”.  
The examiner interprets the recitation as -- a wavelength of the light emitted by the first light emitting element or the second light emitting elements is adjustable in response to an input signal provided to the light bulb.
Appropriate correction is required. 

Election/Restrictions
Newly submitted claim 30 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The light guide being spherical or prismatic is not part of the applicant’s originally elected invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 30 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23, 29, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tan US 2011/0180824 in view of Johnson 7,988,323 and Konaka US 2010/0002444.
	In regard to claim 21, Tan teaches a bulb comprising a base 2 comprising a heat-sink; a first light emitting element 1 disposed on the base, wherein the first light emitting element comprises light emitting diodes (LEDs); an envelope 8; a light guide 5 or 12 in the form of an optical fiber comprising a solid refractive material disposed within the envelope, the light guide optically coupled to the first light emitting element (see figs. 9, 10A, 12, 14A,15);and wherein the envelope encapsulates the light emitting elements and the light guide,  but lacks second light emitting elements (LEDs) disposed on the base, and an upper portion of the heat-sink positioned to hide the second light emitting elements, wherein the upper portion of the heat-sink includes a reflective surface to output light emitted from the second light emitting elements.
Johnson teaches second light emitting elements in a light bulb. 
It would have been obvious to one of ordinary skill in the art at the time of filing to add second light sources to Tan such as taught by Johnson One of ordinary skill in the 
Konaka teaches a bulb with an upper portion of a heat-sink 2 positioned to hide the light emitting elements, wherein the upper portion of the heat-sink includes a reflective surface 4 to output light emitted from the light emitting elements.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a reflector in Tan such as taught by Konaka. One of ordinary skill in the art would have been motivated to include a reflector in order to project the light from the bulb in the forward direction as described. 

In regard to claim 23, Tan and Johnson teach a wavelength of the light emitted by the first light emitting element or the second light emitting elements is adjustable.  
In regard to claim 29, Tan teaches variable output (color) and Johnson also teaches a variable intensity and the use of a light dimmer to control operation of LEDs. 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a dimmer mode in Tan such as taught by Johnson. One of ordinary skill in the art would have been motivated to provide a dimmer mode in order to selectively control the intensity of light as well known in the art.   
In regard to claim 31, Tan does not specifically mention the wavelength of light elements being adjustable in response to an input signal
Johnson teaches a wavelength of the light emitted by light emitting elements is adjustable responsive to a strength of an input signal (such as radio or IR signals) 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide adjustable wavelength via an input signal. One of ordinary skill in the art would have been motivated to provide adjustable wavelength in response to an input signal in order to adjust the output in a convenient manner (via remote) or predetermined manner (via sensor input). 

In regard to claim 32, Tan does not specifically teach the  first light emitting element providing a first color in a decorative mode and a second color in a functional mode, the first color different from the second color.
However, Johnson teaches LEDs may be used as nightlights, or to provide ambience using color features or color shows. 	
Therefore, one of ordinary skill in the art would have recognized and appreciated providing different modes for the first LEDs (such as nightlight mode which strongly implies common white light and colored for ambience/light show mode as described). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a functional mode with a different color than a decorative mode in Tan such as taught by Johnson. One of ordinary skill in the art would have been motivated to in order to selectively provide a variety of light outputs as necessitated by particular applications and lighting needs or desires.

s 22, 24, 25, and alternatively claim 32, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tan, Johnson and Konaka as applied to claim 21, and further in view of Van Jijswick 2008/0137360.
In regard to claims 22 and 25, Tan lacks a portion of the light guide containing an out-coupling region is spirally wound or the portion of the light guide is spirally wound in a first direction and comprises a substantially planar portion in a second direction.  
Van Jijswick teaches light guide(s) 5 containing an out-coupling region is spirally wound wherein the portion of the light guide is spirally wound in a first direction and comprises a substantially planar portion in a second direction (figs 1-3).  
It would have been obvious to one of ordinary skill in the art at the time of filing to make light guides of Tan spirally wound. One of ordinary skill in the art would have been motivated to make light guides in Tan spiral in shape in order to provide a more aesthetically pleasing light emitting bulb. 
In regard to claim 24, Tan, Johnson, and Konaka leach the invention described above, but lack the specific teaching of the first light emitting element or the second light emitting elements include amber colored LEDs.  
Van Jijswick teaches amber colored LEDs [0008]. 
Tan and Johnson discuss variable color temperature, therefore, providing a well-known color such as amber would have flown naturally to one of ordinary skill.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to include amber LEDs in Tan such as taught by Van Jijswick. One of ordinary skill in the art would have been motivated to include amber LEDs in order to provide softer more visually appealing (warm color temperature) light. 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide for two different colors/modes. One of ordinary skill in the art would have been motivated to provide two different colors for different light modes in order to provide different lighting depending on the lighting needs/application, as well known in the art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875